     Case 1:20-cv-01212-AWI-BAM Document 19 Filed 04/19/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   GERALYN GULSETH, CSBN 160872
     Special Assistant United States Attorney
 5          Social Security Administration
 6          160 Spear St., Suite 800
            San Francisco, CA 94105
 7          Telephone: (415) 977-8923
            Facsimile: (415) 744-0134
 8          Email: Geralyn.Gulseth@ssa.gov
 9   Attorneys for Defendant

10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
13   LINDA GAYLE FARRELL,                            )     No. 1:20-cv-01212-AWI-BAM
                                                     )
14
            Plaintiff,                               )     STIPULATION TO VOLUNTARY
15                                                   )     REMAND PURSUANT TO
                    v.                               )     SENTENCE FOUR OF 42 U.S.C.
16                                                   )     § 405(g) AND TO ENTRY OF
17   ANDREW SAUL,                                    )     JUDGMENT; PROPOSED ORDER
     Commissioner of Social Security,                )
18                                                   )
            Defendant.                               )
19                                                   )
20                                                   )
                                                     )
21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned counsel, and
23   with the approval of the Court, that this action be remanded for further administrative
24   proceedings pursuant to sentence four of 42 U.S.C. section 405(g). On remand, the Appeals
25   Council will remand the case to an administrative law judge (ALJ) for a new decision. The
26   Appeals Council will instruct the ALJ to reevaluate the medical evidence, including, but not
27   limited to, all medical-source opinion evidence and prior administrative medical findings,
28


     Stip. to Remand; 1:20-cv-1212-AWI-BAM
                                                     -1-
     Case 1:20-cv-01212-AWI-BAM Document 19 Filed 04/19/21 Page 2 of 2


 1   reassess the residual functional capacity, and if required, offer the claimant the opportunity for a
 2   new hearing and take further action, as warranted, to complete the administrative record.
 3            The parties further request that the Clerk of the Court be directed to enter a final
 4   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 5   Commissioner.
 6
 7   Dated: March 29, 2021                           LAW OFFICES OF FRANCESCO PAULO
                                                     BENAVIDES
 8
 9                                           By:     /s/ Franceso Benavides
                                                     FRANCESCO BENAVIDES
10                                                   * By email authorization on March 29, 2021
                                                     Attorney for Plaintiff
11
12   Dated: March 29, 2021                           PHILLIP A. TALBERT
                                                     United States Attorney
13
14
                                             By:     /s/ Geralyn Gulseth
15                                                   Special Assistant United States Attorney
                                                     Attorneys for Defendant
16
17
                                                    ORDER
18
          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
19
     U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
20
     IS ORDERED that the above-captioned action is remanded to the Commissioner of Social
21
     Security for further proceedings consistent with the terms of the Stipulation to Remand.
22
23
     IT IS SO ORDERED.
24
     Dated:    April 19, 2021
25                                                  SENIOR DISTRICT JUDGE
26
27
28


     Stip. to Remand; 1:20-cv-1212-AWI-BAM
                                                       -2-
